         Case 1:19-cr-00291-LAP Document 226
                                         227 Filed 02/17/21
                                                   02/18/21 Page 1 of 1




                                                          February 17, 2021
                                                             The request to modify the conditions
VIA ECF                                                      of pretrial release to permit the
The Honorable Loretta A. Preska                              travel referenced below is GRANTED.
Daniel Patrick Moynihan                                      SO ORDERED.
United States Courthouse
500 Pearl Street                                              Dated:           February 18, 2021
New York, NY 10007-1312                                                        New York, New York

       Re: United States v. Adelekan, 19-cr-291-LAP
                                                                                           _
                                                              ______________________________
Dear Judge Preska:                                                    A PRESKA,
                                                              LORETTA A. PRESKA U.S.D.J.
                                                                                 U S D J
        I write on behalf of defendant Curlten Otidubor to seek a modification of the terms of his
pretrial release to allow him to travel to the District of New Jersey for purposes of his
employment. Pretrial Services and the Government do not object to this request, as long as it is
clear that Mr. Otidubor is only authorized to travel to New Jersey for work purposes without
prior authorization.

        On December 17, 2019, Mr. Otidubor was indicted on one count of conspiracy to commit
wire fraud. His conditions of pretrial release include the condition that he not travel outside of
the Southern and Eastern Districts of New York. Mr. Otidubor seeks to modify the terms of his
pretrial release so that he can travel to the District of New Jersey for the purpose of work. Mr.
Otidubor is a hairdresser and many of his clients are located in New Jersey. Mr. Otidubor must
often drive to them to perform home services and deliver wigs, which makes the ability to travel
to New Jersey very important for his business.

       Accordingly, I respectfully request that Your Honor endorse this letter and thereby permit
Mr. Otidubor to travel to the District of New Jersey for purposes of his employment. I am happy
to address any questions or concerns from the Court.


                                                                   Very truly yours,

                                                                   /s/ Kristen M. Santillo
                                                                   Kristen M. Santillo


CC:    AUSAs Rebecca Dell and Daniel Wolf
       Pretrial Services Officer Dominique Jackson




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
